An unpub|isliiad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuF=HEME Coum'
OF
NEvAnA

(c)> mm am

IN THE SUPREME COURT OF THE STATE OF NEVADA

R VENTURES II, LLC, A NEVADA SERIES
LIMITED LIABILITY COMPANY OF THE
CONTAINER R VENTURES, LLC UNDER
NRS 816.296,

Appellant,

vs.

WELLS FARGO BANK, N.A., A
NATIONAL ASSOCIATION; AND U.S.
BANK, N.A., A NATIONAL ASSOCIATION,
Respondents.

ORDER DISMISSING APPEAL

No. 64879

FELED

APR 2 1 2014

TRACEE K\ L|NDEMAN
CLERK OF SUPREME COURT

BY '
DEPUTY CLERK

This court previously issued a notice directing appellant to file

and serve the transcriptrequest form or a certificate that no transcripts
were to be requested. ’I‘hat notice cautioned appellant that failure to

comply with that notice by filing and serving this document could result in

the imposition of sanctions, including the dismissal of this appeal. The

time for complying with this court’s notice has now expired and, to date,

appellant has not filed the requested document Accordingly, we

ORDER this appeal DISMISSED.

/ lam ~&4`3@\ , J.
Cl\zm~a/

Hardesty

Douglas

cc'. Hon. Jerry A.c Wiese_, District Judge l
Cooper Coons Ltd.
Wright, Finlay & Zak, LLP/Las Vegas
Eighth District Court Clerk

Cherry

d ,J.

,|2`)2\9